DETAILED ACTION
Claims 1, 3-9, 11-13, 15-18 and 20-22 are presented for examination.
	Applicant’s Amendment filed February 5, 2021 has been entered into the present application. 
	Claims 1, 3-9, 11-13, 15-18 and 20-22 are pending. Claims 21-22 are newly added. Claims 2, 10, 14 and 19 are cancelled. Claims 1, 4-5, 7, 9, 12, 18 and 20 are amended. 
Applicant’s arguments, filed February 5, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election of Alzheimer’s disease (AD) as the single disclosed species of neurodegenerative disease exhibited by the patient to be treated, to which examination on the merits has been so far confined, as stated in the reply filed October 20, 2020.
	In view of Applicant’s amendments to the claims, examination has been further extended to the additional species of Parkinson’s disease as the neurodegenerative disease exhibited by the patient to be treated as provided for in instant claim 12. 
	Accordingly, claims 1, 3-9, 11-13, 15-18 and 20-22 are presently under examination and are treated on the merits infra.

Error Noted in Claim Listing Filed February 5, 2021
	Applicant is notified that the claim listing filed February 5, 2021 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 37 C.F.R. §1.121(c) states that, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended’, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”.
	In the claim listing filed February 5, 2021, Applicant presents the text of claim 20 with the number “19” in double brackets to indicate its deletion from the claim, but then adds the number “12” without underlining the number to indicate its addition relative to the immediate prior version of the claims filed October 20, 2020, which is improper. For this reason, the claim listing is technically non-compliant as it fails to comply with the provisions of 37 C.F.R. §1.121(c). In the interest of compact prosecution, however, the claim listing will be entered and treated on the merits solely because the error does not call into serious question the subject matter presently under examination. 
	Applicant is notified that any future submissions that do not explicitly comply with the requirements of 37 C.F.R. §1.121(c) may not be entered into the record at the discretion of the Examiner (and, if not entered, notice to this effect will be mailed to Applicant). Repeated submissions of non-compliant claim listings may delay substantive prosecution on the merits and may be considered non-bona fide attempts at reply. Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule.

Terminal Disclaimers Filed February 5, 2021
	In light of the acceptable Terminal Disclaimers filed in the instant application on February 5, 2021, Applicant is notified that the following non-statutory double patenting rejections are each now withdrawn:
	(i) the provisional rejection of claims 1-20 over claims 1-6, 8-12, 15-19 and 21-22 of U.S. Patent Application No. 16/382,885 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as set forth at p.10-12 of the November 9, 2020 Office Action;

	(iii) the provisional rejection of claims 1-11 over claims 1-11 of U.S. Patent Application No. 16/834,146 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as set forth at p.14-16 of the November 9, 2020 Office Action;
	(iv) the provisional rejection of claims 1-20 over claims 1-20 of U.S. Patent Application No. 16/884,553 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as set forth at p.16-18 of the November 9, 2020 Office Action; 
	(v) the rejection of claims 1-20 over claims 1-9 of U.S. Patent No. 10,639,314 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as set forth at p.18-20 of the November 9, 2020 Office Action; and
	(vi) the rejection of claims 1-20 over claims 1-15 of U.S. Patent No. 10,639,315 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as set forth at p.20-22 of the November 9, 2020 Office Action. 

Information Disclosure Statement
Applicant’s Information Disclosure Statement (IDS) filed February 5, 2021 (five pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08, the Examiner has considered the cited references. 
Applicant is reminded that 37 C.F.R. §1.98(a)(2) requires a legible copy of each cited non-patent literature publication or that portion which caused it to be listed. In the IDS filed February 5, 2021, Applicant cites the specification and claims of copending U.S. Patent Application No. 17/094,405 as Non-Patent Literature (NPL) Citation 1, but fails to provide copies of the cited documents for consideration by the Office. Failure to supply copies of such NPL documents does not satisfy the stipulations of 37 C.F.R. §1.98(a)(2), which requires a legible copy to be provided for consideration by the Office. However, as the cited documents of NPL Citation 1 are accessible via USPTO resources, they have been considered by 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 4, 6-8, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, Applicant recites “[t]he pharmaceutical composition of claim 1, wherein the methylcobalamin is present in the pharmaceutical composition in an amount in the range of up to about 5 mg”, which renders the claim indefinite because the phrase “methylcobalamin is present in the pharmaceutical composition” appears to require that methylcobalamin be included in the composition, but the phrase “up to about 5 mg” circumscribes zero as a lower limit (thereby providing for methylcobalamin to be absent from the composition). MPEP §2173.05(c) (“the term ‘up to’ includes zero as a lower limit”, citing to In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)). It is unclear, therefore, if the pharmaceutical composition as defined in instant claim 4 requires methylcobalamin or not. Similar ambiguity exists also in claims 7 and 18, which each recite substantially identical claim language. Clarification is required. 
In claim 6, Applicant recites “[t]he pharmaceutical composition of claim 2”, which renders the claim indefinite because claim 2 is cancelled and no longer pending. As a result, it is unclear from what claim instant claim 6 depends. Clarification is required. 

For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 4, 7 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 4, Applicant recites “[t]he pharmaceutical composition of claim 1, wherein the methylcobalamin is present in the pharmaceutical composition in an amount in the range of up to about 5 mg”, which fails to clearly further limit the subject matter of parent claim 1 because Applicant’s claim 1 appears to require methylcobalamin as part of the composition (in any quantity), but claim 4 circumscribes embodiments in which the quantity of methylcobalamin is 0 mg – i.e., a broader embodiment than what is provided for in claim 1. MPEP §2173.05(c) (“the term ‘up to’ includes zero as a lower limit”, citing to In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)). It is unclear, therefore, if the pharmaceutical composition as defined in instant claim 4 explicitly further limits the composition as provided for in claim 1 or not. Similar ambiguity exists also in claims 7 and 18, which each recite substantially identical claim language. Clarification is required. 
Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) in view of Armstrong et al. (U.S. Patent No. 6,255,294 B1; 2001).
Dang et al. teaches an oral dosage pharmaceutical composition comprising a therapeutically effective dose of azelastine (or a pharmaceutically acceptable salt or ester thereof) to provide about 0.5 mg to about 10 mg per dose, with one or more pharmaceutically acceptable carriers or excipients, wherein at least one of the pharmaceutically acceptable carriers or excipients is a taste-masking agent, e.g., sucralose (col.3, l.62-col.4, l.3). Dang et al. teaches that azelastine may be used in the form of a pharmaceutically acceptable salt, such as azelastine hydrochloride, in an amount of 0.5-10 mg (col.4, l.3-6). Dang et al. teaches that the oral composition is formulated as, e.g., a liquid solution, suspension, 
Dang et al. differs from the instant claims only insofar as it does not explicitly teach the further incorporation of methylcobalamin into the oral dosage composition, particularly in the recited quantities (claims 1, 3-5, 7, 11). 
Armstrong et al. teaches the administration of vitamin B12 to the mucous membranes, e.g., those of the mouth, for the treatment of allergic disease, such as allergic rhinitis (abstract; col.1, l.9-15; col.2, l.48-56). Armstrong et al. teaches that the vitamin B12 may be incorporated in the form of a vitamin B12 (cobalamin) analog, such as, e.g., methylcobalamin (col.3, l.51-59). Armstrong et al. teaches an oral lozenge form for oral delivery of vitamin B12 for the treatment of allergic disease, wherein the lozenge is formulated to dissolve completely in the mouth for B12 absorption by the buccal membrane, and contains from 1000-3000 mcg (equivalent to 1-3 mg) of B12 for twice daily administration (col.4, l.15-21). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the oral azelastine composition for the treatment of allergic disease, as disclosed by Dang et al., with methylcobalamin as taught by Armstrong et al. because each was known to have efficacy in the treatment of allergic disease – specifically, for the treatment of allergic rhinitis. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) allergic rhinitis-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
In claim 1, Applicant recites that the composition comprises azelastine in an amount of about 8 mg to about 24 mg. 
In claim 8, Applicant recites that the composition comprises azelastine hydrochloride in an amount of about 8 mg to about 18 mg.
In claim 11, Applicant recites that the composition comprises azelastine hydrochloride in an amount of about 8 mg to about 12 mg.
Dang et al. teaches an oral pharmaceutical composition of azelastine, or a pharmaceutically acceptable salt thereof such as azelastine hydrochloride, wherein the composition comprises azelastine (or salt thereof) in an amount of 0.5-10 mg per dose. Such range clearly meets and/or overlaps Applicant’s instantly claimed ranges of “about 8 mg to about 24 mg” (claim 1), “about 8 mg to about 18 mg” (claim 8), or “about 8 mg to about 12 mg” (claim 11), thereby rendering such ranges prima facie obvious. Again, MPEP §2144.05 states that, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-9, 11-13, 15-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15-19, 21-22, 24-29 and 32-33 of U.S. Patent Application No. 16/424,788 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017) and Gupta et al. (“Potential Benefits of Methylcobalamin: A Review”, Austin J Pharmacol Ther, 2015; 3(3):1076, cited by Applicant on the 02/05/21 IDS).
‘788 recites a pharmaceutical composition comprising about 10-50 mg of azelastine (or a pharmaceutically acceptable salt thereof), memantine (or a pharmaceutically acceptable salt thereof), and one or more pharmaceutically acceptable excipients for use in a method of treating a patient having Parkinson’s disease (copending claim 12). ‘788 recites that the pharmaceutical composition is in oral solid or liquid form for daily administration (copending claim 15). ‘788 recites that the azelastine (or salt thereof) is present in an amount of about 10 mg to about 20 mg (copending claims 16, 18). ‘788 recites that the memantine (or salt thereof) is present in an amount of about 1 mg to about 70 mg (copending claims 17-18). ‘788 further recites that the pharmaceutical composition comprises about 12 mg to about 20 mg azelastine (or salt thereof), and memantine in an amount of about 1 mg to about 70 mg (copending claim 22). ‘788 further limits the amount of memantine (or salt thereof) to about 2 mg to about 30 mg (copending claims 24-25), or about 2 mg to about 6 mg (copending claims 26-27), or about 2 mg to about 
In the ‘788 disclosure, the applicant defines the pharmaceutically acceptable salt of azelastine as azelastine hydrochloride (p.4, para.[0013]).
‘788 differs from the instant claims only insofar as it does not explicitly teach (i) the further incorporation of methylcobalamin into the pharmaceutical composition (claims 1, 12), particularly an amount of “about 0.5 mg to about 50 mg” (claims 3, 15), “up to about 5 mg” (claims 4, 7, 18), “about 0.5 mg to about 10 mg” (claim 17), or “about 1 mg to about 5 mg” (claims 5, 11, 20), or the claimed comparative quantities of azelastine and methylcobalamin (claims 21-22), or (ii) administration of the composition for at least 6 weeks (claim 16).
Rawas-Qalaji et al. teaches a pharmaceutical formulation of cobalamin (vitamin B12) for increasing methylation capacity in the brain to yield an improvement in cognitive function, particularly when administered to subjects suffering from disorders of cognitive function, such as neurodegenerative disorders (p.1, l.7-11; p.5, l.14-20; p.11, l.4-10). Rawas-Qalaji et al. teaches that the pharmaceutical formulation is sublingually delivered via tablet, and contains at least methylcobalamin and hydroxycobalamin either separately or as combined vitamin B12, and wherein the formulation may further contain at least one pharmaceutically acceptable carrier or non-medicinal ingredient (p.8, l.9-11; p.8, l.22-25; p.8, l.30-32; p.14, claims 24-27). Rawas-Qalaji et al. exemplifies a specific formulation of about 2 mg of combined vitamin B12 to provide about 1600 g (equivalent to 1.6 mg) methylcobalamin and about 400 g (equivalent to 0.4 mg) hydroxycobalamin (p.9, l.17-19).
Gupta et al. teaches that methylcobalamin is required for integrity of neuronal function, synthesis of neuronal lipids, regeneration of axonal nerves, and exhibits neuroprotective activity, which promotes proper neuron function and renders it useful in the improvement of AD, Parkinsonism, dementia and other neuropathic syndromes, such as peripheral neuropathy (abstract). 
prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to administer the azelastine and methylcobalamin composition suggested by the ‘788 claims in view of Rawas-Qalaji et al. and Gupta et al. for a period of at least 6 weeks because Parkinson’s disease was known to be a chronic condition with persistent manifestations, thus, suggesting the need for effective therapeutic mitigation of symptoms in the Parkinson’s patient as an ongoing need requiring long-term administration of efficacious therapy, such as, e.g., over a period of at least 6 weeks, as instantly claimed. 
In claims 21-22, Applicant recites that the pharmaceutical composition comprises azelastine in an amount that is 2, 3, 4, 5, 6, 7, 8, 9 or 10 times as much as methylcobalamin, or vice versa. 
Rawas-Qalaji et al. exemplifies a 1.6 mg methylcobalamin formulation for use in the treatment of neurodegenerative diseases, and Gupta et al. provides factual extrinsic evidence demonstrating the therapeutic benefit of methylcobalamin in the treatment of Parkinson’s disease, thereby suggesting the 
The incorporation of 1.6 mg methylcobalamin with, e.g., 16 mg azelastine – an amount of azelastine clearly within the dosage ranges provided for in the ‘788 claims – provides for a composition of azelastine and methylcobalamin in which the azelastine is present in an amount that is 10 times the amount of methylcobalamin, thereby meeting Applicant’s limitations of instant claims 21-22. 
Although the ‘788 claims are directed to a method of using the recited pharmaceutical composition, the ordinarily skilled artisan practicing the method of the ‘788 claims must necessarily be in possession of the composition in order to execute the method. As a result, the ‘788 claims also provide for a pharmaceutical composition that renders the instantly claimed pharmaceutical composition prima facie obvious as taken in view of the cited prior art teachings. 
This is a provisional nonstatutory double patenting rejection.
	Applicant should note that a notice of allowance has been mailed in the ‘788 application on December 17, 2020 and that, once the ‘788 application issues as a patent, the instant rejection will no longer be provisional.

5.	Claims 1, 3-9, 11-13, 15-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,639,316 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017) and Gupta et al. (“Potential Benefits of Methylcobalamin: A Review”, Austin J Pharmacol Ther, 2015; 3(3):1076, cited by Applicant on the 02/05/21 IDS).
‘316 recites a method comprising orally administering an oral formulation to a patient having Parkinson’s disease, daily and for a period of at least 6 weeks, wherein the oral formulation comprises about 12 mg to about 40 mg azelastine (or a pharmaceutically acceptable salt thereof), thereby improving the patient’s quality of life as demonstrated by the patient requiring less need for support with the patient’s activities of daily living (patent claim 1). ‘316 further defines the pharmaceutically acceptable salt of azelastine as azelastine hydrochloride (patent claim 2). ‘316 further limits the amount of azelastine in the 
‘316 also recites a method comprising orally administering an oral formulation to a patient having Parkinson’s disease, wherein the oral formulation comprises about 12 mg to 40 mg azelastine (or a pharmaceutically acceptable salt thereof), wherein the oral formulation is administered daily and for a period of time to improve one or more of the patient’s symptoms as measured by Mini-Mental State Examination (MMSE) (patent claim 6). ‘316 limits the amount of azelastine in the oral formulation to about 12 mg to about 20 mg (patent claim 8). ‘316 further recites that the oral formulation is administered for a period of time to improve one or more symptoms of the patient’s Parkinson’s disease as measured by Neuropsychiatric Inventory (NPI) and Activities of Daily Living (ADL) (patent claim 7), and further limits the amount of azelastine in the oral formulation to about 12 mg to about 20 mg (patent claim 9).
‘316 differs from the instant claims only insofar as it does not explicitly teach the further incorporation of methylcobalamin into the pharmaceutical composition (claims 1, 12), particularly an amount of “about 0.5 mg to about 50 mg” (claims 3, 15), “up to about 5 mg” (claims 4, 7, 18), “about 0.5 mg to about 10 mg” (claim 17), or “about 1 mg to about 5 mg” (claims 5, 11, 20), or the claimed comparative quantities of azelastine and methylcobalamin (claims 21-22).
Rawas-Qalaji et al. teaches a pharmaceutical formulation of cobalamin (vitamin B12) for increasing methylation capacity in the brain to yield an improvement in cognitive function, particularly when administered to subjects suffering from disorders of cognitive function, such as neurodegenerative disorders (p.1, l.7-11; p.5, l.14-20; p.11, l.4-10). Rawas-Qalaji et al. teaches that the pharmaceutical formulation is sublingually delivered via tablet, and contains at least methylcobalamin and hydroxycobalamin either separately or as combined vitamin B12, and wherein the formulation may further contain at least one pharmaceutically acceptable carrier or non-medicinal ingredient (p.8, l.9-11; p.8, l.22-25; p.8, l.30-32; p.14, claims 24-27). Rawas-Qalaji et al. exemplifies a specific formulation of about 2 mg of combined vitamin B12 to provide about 1600 g (equivalent to 1.6 mg) methylcobalamin and about 400 g (equivalent to 0.4 mg) hydroxycobalamin (p.9, l.17-19).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine oral composition of the ‘316 claims with the methylcobalamin composition of Rawas-Qalaji et al. for the administration to a subject with Parkinson’s disease because each was known or suggested to have efficacy in the treatment of Parkinson’s disease, particularly when administered orally. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) Parkinson’s-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
Although the ‘316 claims are directed to a method of using the recited pharmaceutical composition, the ordinarily skilled artisan practicing the method of the ‘316 claims must necessarily be in possession of the composition in order to execute the method. As a result, the ‘316 claims also provide for a pharmaceutical composition that renders the instantly claimed pharmaceutical composition prima facie obvious as taken in view of the cited prior art teachings. 
In claims 21-22, Applicant recites that the pharmaceutical composition comprises azelastine in an amount that is 2, 3, 4, 5, 6, 7, 8, 9 or 10 times as much as methylcobalamin, or vice versa. 

The incorporation of 1.6 mg methylcobalamin with, e.g., 16 mg azelastine – an amount of azelastine clearly within the dosage ranges provided for in the ‘316 claims – provides for a composition of azelastine and methylcobalamin in which the azelastine is present in an amount that is 10 times the amount of methylcobalamin, thereby meeting Applicant’s limitations of instant claims 21-22. 
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1, 3-9, 11-13, 15-18 and 20-22 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 12, 2021